Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 1 of 25




         Exhibit J
          Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 2 of 25

                                                                                                  USOO881912OB1


(12) United States Patent                                                     (10) Patent No.:                    US 8,819,120 B1
       Wang et al.                                                            (45) Date of Patent:                       Aug. 26, 2014
(54) METHOD AND SYSTEM FOR GROUP                                                  6,496.206 B1      12/2002 Mernyk et al.
        COMMUNICATIONS                                                            6,501.487 B1      12/2002 Taguchi
                                                                                  6,539,421 B1       3/2003 Appelman et al.
                                                                                  6,557,027 B1 * 4/2003 Cragun ......................... TO9.204
(75) Inventors: Jinsheng Wang, Sunnyvale, CA (US);                                6,618,747 B1         9, 2003 E. et al.
                Lu Wang, Sunnyvale, CA (US)                                       6,938,042 B2         8/2005 Aboulhosn et al.
                                                                                  7,130,880 B1 * 10/2006 Burton et al. ................. TO9,203
(73) Assignee: Back Micro Solutions LLC, Dover, DE                                7,185,054 B1         2/2007 Ludwig et al.
                       (US)                                                       7,206.809 B2         4/2007 Ludwig et al.
                                                                                  7,234,117 B2 * 6/2007 Zaner et al. ................... 715/758
                                                                                  7,286.256 B2 10/2007 Herbert
(*) Notice:            Subject to any disclaimer, the term of this                7.353,252 B1 * 4/2008 Yang et al. .................... TO9.204
                       patent is extended or adjusted under 35                    7,375,730 B2 5/2008 Tagliabue et al.
                       U.S.C. 154(b) by 0 days.                                   7,404,001 B2 7/2008 Campbell et al.
(21) Appl. No.: 12/948,761                                                                              (Continued)
                                                                                               OTHER PUBLICATIONS
(22) Filed:            Nov. 18, 2010
                                                                           IBM, Lotus Domino, Administering the Domino System, vol. 1,
            Related U.S. Application Data                                  2002, published by IBM Corporation, downloadable from www.-12.
                                                                           lotus.com/Idd? doc/uafiles.nsf.cdocs/domino6PR2/SFile? adminvol1.
(63) Continuation of application No. 12/790,816, which is                   y CO           OCFUSSOCS COO                    SFile/adminvo
        a continuation of application No. 10/970,309, filed on
        Oct. 20, 2004, now Pat. No. 7,730,129.                                                          (Continued)
(51) Int. Cl.                                                              Primary Examiner — Kyung H Shin
     G06F 15/16                      (2006.01)                             (74) Attorney, Agent, or Firm — Brundidge & Stanger, P.C.
(52) U.S. Cl.
        USPC ........... 709/203; 709/206; 709/204; 709/205;               (57)                         ABSTRACT
                                                   709/219; 725/135        A group communication system is disclosed. The group com
(58) Field of Classification Search                                        munication system integrates a number of electronic commu
        USPC       .. . .      . . . . . . . . . . . . . 709/204, 2O6      nication tools to meet various communication needs among
        See application file for complete search history.                  registered users. The group communication system allows a
                                                                           group of users to participate in communications including
(56)                      References Cited                                 internal mail, message exchanging and accessing files. When
                   U.S. PATENT DOCUMENTS                                   a member of a group shares a file with another member or
                                                                           members of the group, instead of sending a copy of the file
       5,408,333 A          4/1995 Kojima et al.                           directly to the members, the file is retained in a file store
       5,479,602   A      12/1995    Baecker et al.                        remotely located. Each of the members in the group gets
       5,553,110   A       9, 1996   Sentoku et al.                        notified of the availability of the file for sharing, thus avoiding
       5,771,380   A       6, 1998   Tanaka et al.                         distributing copies of the file to the members regardless they
       5,923,848   A       7, 1999   Goodhand et al.
       5,956,035   A       9, 1999   Sciammarella et al.                   need it or not.
       6,020,980   A       2/2000    Freeman
       6,463,460 B1 * 10/2002 Simonoff ...................... TO9,203                        22 Claims, 12 Drawing Sheets

                                                                                                 268
                                                    260


                                                   --1             s
                                            262                        N
                                                           Amy


                                                   --1
                                            264
                                                           Becky




                                                   --1
                                             266
                                                           John
         Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 3 of 25


                                                              US 8,819,120 B1
                                                                         Page 2

(56)                    References Cited                                      Center, Yorktown Heights, NY 10598. Autonomous Agents '99
                                                                              Seattle WA USA.
                  U.S. PATENT DOCUMENTS                                       “A data exchange framework for networked CAD/CAM'. Comput
                                                                              ers in Industry, 2001, 131-140.
       7,536,654 B2      5/2009 Anthony et al.                                John C. Tang. Supporting Collaboration through Teleproximity. In
       7,761,802 B2     7, 2010 Shah et al.
 2002fOO78153     A1*   6/2002 Chung et al. .................. TO9.204        Proceedings of WWCA 1998. pp. 349-363.
 2002fO080230     A1    6, 2002   Van De Sluis et al.                         “An experimental peer-to-peer email system”, 2008 IEEE Int. Conf.
 2002.010977O     A1    8, 2002   Terada                                      on Computational Science and Engineering, 203-208.
 2002/011 2007    A1    8, 2002   Wood et al.                                 “NFS-based secure file sharing over multiple administrative
 2002/0131566     A1    9, 2002   Stark et al.
 2003, OOO7016    A1     1/2003 Laffey et al.                                 domains”. Systems and Computers in Japan, Jun. 2002.
 2003, OO14512    A1    1/2003    Tanimoto                                    “DIN-A-MIT: an adaptable, distributed computer-based messaging
 2003/O122922     A1    7/2003    Saffer et al.                               system”. Computer Networks, 1984. 93-105.
 2003/O126216     A1*   7/2003    Avila et al. .................... TO9,206   “A pilot implementation of electronic mail at Combustion Engineer
 2003. O169288    A1    9, 2003   Misawa                                      ing”. Clinic on Library Applications of Data Processing, 1979.
 2003/0182428     A1    9, 2003   Li et al.                                   "A model for naming, addressing and routing”. ACM Trans. on Office
 2003. O184587    A1    10/2003 Ording et al.                                 Information Systems, Oct. 1986, 293.
 2004.0054802     A1     3/2004 Beauchamp et al.                              “The Computer Based Mail Environment—An Overview'. Com
 2004/01 1745.6   A1    6, 2004   Brooks
 2004.0122693     A1    6, 2004   Hatscher et al.                             puter Networks, 1981, 435-443.
 2005/009 1272    A1    4/2005    Smith et al.                                "Naming and addressing in a computer-based mail environment'.
 2005, 0160145    A1    7/2005    Gruen et al.                                IEEE Trans. Communications, Jan. 1982.
 2005, 0160160 A1       7/2005 Wang                                           “Framework and functions of the MS Personal Message System'.
 2005/0262547 A1* 1 1/2005 Langlais ....................... 725/135           RAND Report R-2134-ARPA, Dec. 1977, downloadable from http://
 2007, 0083623 A1  4/2007 Nishimura et al.                                    www.rand.org/content?dam/rand/pubs/reports/2007/R2134.pdf.
 2008/0294726 A1* 11/2008 Sidman ......................... TO9,206
 2009, O1388O8 A1  5, 2009 Moromisato et al.                                  “Notification for shared annotation of digital documents'. ACM SIG
                                                                              CHI 2002.
                   OTHER PUBLICATIONS                                         IBM, Lotus Domino, Administering the Domino System, vol. 1,
                                                                              2002, published by IBM Corporation, downloadable from www.-12.
Desktop Messaging User Guide for Lotus Notes, CallPilot. TM,                  lotus.com/Idd/doc/uafiles.nsf.cdocs/domino6PR2/SFile/adminvol1.
Release 2.0, Nortel Networks, Sep. 2002, downloadable from http://            pdf.
www.uniquecomm.com/docs/CallPilot Desktop Messaging                           “Using America Online Third Edition', ISBN 077897-0826-4
User Guide LotusNotes.pdf.                                                    referred to as “AOL”. Gene Steinberg 1996.
"MailCat: An Intelligent Assistant for Organizing E-Mail', by Rich
ard B. Segal and Jeffrey O. Kephart, IBM Thomas J. Watson Research            * cited by examiner
   Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 4 of 25


U.S. Patent       Aug. 26, 2014          Sheet 1 of 12         US 8,819,120 B1




                                  N1                            N
                                  Y                             N
                                  O
                     O
                     v-
                                  & ?m
                                  H

          S               N/N ty

                                              S

                          OO                             DDD
          3               9
              DDDDDDD
   Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 5 of 25


U.S. Patent        Aug. 26, 2014              Sheet 2 of 12         US 8,819,120 B1




                                                                   8]'61-I

                                   eS?neCg]

                                                              ||
                                                              99




              ).
              ZZ
   Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 6 of 25


U.S. Patent                                                US 8,819,120 B1




                                                      §§
   Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 7 of 25


U.S. Patent                                            US 8,819,120 B1




      09OZ
   Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 8 of 25


U.S. Patent       Aug. 26, 2014   Sheet 5 of 12        US 8,819,120 B1
   Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 9 of 25


U.S. Patent       Aug. 26, 2014   Sheet 6 of 12        US 8,819,120 B1




        &         1.               N




                       CN         r                    CO
                       CO         CO                   CO
                       CN         CN                   CN
   Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 10 of 25


U.S. Patent       Aug. 26, 2014   Sheet 7 of 12             US 8,819,120 B1




                                                  08




                                                  Vdolud)
                                            792
                                            |
   Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 11 of 25


U.S. Patent       Aug. 26, 2014   Sheet 8 of 12         US 8,819,120 B1
   Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 12 of 25


U.S. Patent       Aug. 26, 2014   Sheet 9 of 12         US 8,819,120 B1




                                           J' EJSTI
   Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 13 of 25


U.S. Patent       Aug. 26, 2014   Sheet 10 of 12         US 8,819,120 B1




                                                   &#7


       OZ7
   Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 14 of 25


U.S. Patent                Aug. 26, 2014   Sheet 11 of 12     US 8,819,120 B1




                                                            /09




               O?|RHSCE
                          09
                          |
                                (Z09909             G09
Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 15 of 25
       Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 16 of 25


                                                     US 8,819,120 B1
                               1.                                                                     2
         METHOD AND SYSTEM FOR GROUP                                   and could choke the network when the size of the email is
              COMMUNICATIONS                                           enormous, resulting in a negative impact on the operation and
                                                                       efficiency of the network. Many enterprises have to imple
            CROSS REFERENCE TO RELATED                                 ment a policy to prohibit company wise distributions of large
                    APPLICATION                                        email.
                                                                          To keep communications private among those sharing
  This is a continuation of U.S. application Ser. No. 12/790,          common interest, instant messaging (sometimes called IM) is
816 which is a continuation of U.S. application Ser. No.               getting popular and quickly becoming another preferable
10/970,309 filed on Oct. 20, 2004, now U.S. Pat. No. 7,730,            communication tool to complement the email. IM provides a
129.                                                              10   mechanism to easily see whether chosen friends or co-work
                                                                       ers are connected to the Internet and, if they are, to exchange
           BACKGROUND OF THE INVENTION                                 messages with them in real time. Instant messaging differs
                                                                       from the ordinary email in the immediacy of the message
   1. Field of the Invention                                           exchange and also makes a continued exchange simpler than
   The present invention is related to the area of computer       15   sending email back and forth. However, unlike email, the IM
facilitated communications over networks, and more particu             requires that all communicating parties must be present
larly related to techniques for providing a collaborative plat         before an IM session can take place. The IM also restricts file
form that includes one or more messaging environments, in              sharing among the parties, although a peer-to-peer IM session
each of which users interested in one or more Subjects can             allows file transferring between two parties.
communicate by way of instant messaging, file sharing, elec               What a modern enterprise desires is a true collaborative
tronic mailing, and remote screen capturing, wherein the               environment in which co-workers or individuals involved can
collaborative platform is designed to be non-intrusive in view         share information and data, and participate in discussion con
of other communication systems available today.                        fidentially without intrusions from others, regardless where
   2. Description of the Related Art                                   they are and in what time Zone. Email and IM each provide
  The Internet is a data communication network of intercon        25   some features desired for a true collaborative environment but
nected computers and computer networks around the world                none offers all. The present invention discloses a collabora
and has been rapidly evolving to the point where it combines           tive platform that facilitates such requirements. Besides pro
elements of telecommunications, computing, broadcasting,               viding a non-intrusive communication platform, the present
publishing, commerce, and information services into a revo             invention also provides data mobility to users.
lutionary new business infrastructure. The economy on the         30
Internet is growing in every aspect of life, a wide range of                       SUMMARY OF THE INVENTION
businesses including stock trading, commodities, products,
and services ordering are all via the Internet.                           This section is for the purpose of Summarizing some
   A modern enterprise operates largely on the ability to              aspects of the present invention and to briefly introduce some
quickly share information or respond to changing informa          35   preferred embodiments. Simplifications or omissions may be
tion via the Internet. Electronic messaging systems such as            made to avoid obscuring the purpose of the section. Such
email and instant messaging have provided convenient tools             simplifications or omissions are not intended to limit the
for contacting or keeping in touch with people or groups of            Scope of the present invention.
people efficiently. These systems provide fast and inexpen                The present invention provides a true group (collaborative)
sive means for individuals to communicate and collaborate.        40   communication platform or system that allows users regis
Reliance on the electronic communication has increased even            tered with the system to communicate with each other with
more remarkably with the globalization and trend of out                out intrusion from others outside the system. The collabora
Sourcing. As technology advances, it is certain that organiza          tive communication system contemplated in the present
tions, large or Small, will become more dependent on the               invention integrates a number of electronic communication
electronic messaging systems to excel in a competitive envi       45   tools to meet the collaborative communication needs for an
rOnment.                                                               enterprise, family members or friends. All communications
   One popular type of electronic messaging systems is elec            are within the system. External communications such as
tronic mail or simply email that facilitates users to carry on         email spamming would not intrude the system.
“conversations' with other computerusers. Although Internet               According to one aspect of the present invention, registered
telephony allows actual real-time Voice conversations, email      50   users in the system are provided public, group and private
ensures guaranteed delivery of messages even if one side is            arenas or domains. Depending on the privacy, communica
not currently present (i.e., online). For users interested in a        tions with others may be conducted in any one of these
Subject or working on a related project, email provides col            domains. The public domain may be configured to show a list
laborative means to share ideas and data, and for discussion so        of representations for all registered users. The representations
as to keep all in a loop. However, one of the unwanted features   55   may be photo images, specially colored icons or names of the
with the email systems is Spam that is unsolicited email               users to facilitate selections of users for communications.
messages. Spammers typically send a piece of email in mil                 According to another aspect of the present invention, com
lions to a distribution list of email addresses, expecting that        munications with other users in the system can be conducted
some of the readers will respond to the email. It is reported          through electronic internal mail (herein “i-mail'), instant
that Some email accounts could receive thousands of               60   messaging and file sharing. In particular, the i-mail operates
unwanted email in a day. Spam has become a major problem               on identifiers pertaining to registered users, all email mes
for all Internet users.                                                sages by the i-mail are delivered not based on the traditional
   In addition, unwanted or expected email with attachments,           email addresses but on the identifiers, thus eliminating the
large or Small, as file sharing are often received from co             possibility of the registered users receiving unwanted email
workers or known individuals. Although such email with            65   from other users outside the system.
attachments is not considered as a Spam, they nevertheless                According to still another aspect of the present invention is
take up a significant portion of the bandwidth of a network            file lists respectively in the public, group and private domains.
       Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 17 of 25


                                                     US 8,819,120 B1
                              3                                                                      4
These file lists provide bulletin board functions to list files        cation Suite, platform or system. The collaborative commu
available for downloading whenever needed, essentially                 nication system contemplated in the present invention
eliminating the simultaneous wide distribution of an email             integrates a number of electronic communication tools to
message with attachments of the files to all concerned.                meet the collaborative communication needs for an enter
   The present invention may be implemented in Software,               prise, family members or friends. All communications are
hardware or a combination of both and practiced as systems,            within the system. External communications such as email
processes, or methods. One of the objects, features, and               spamming would not intrude the system.
advantages of the present invention is to provide a non-intru             According to one aspect of the present invention, registered
sive collaborative communication system that facilitate all            users in the system are provided public, group and private
types of communications, either online or offline, within reg     10   areas or domains. Depending on the privacy, communications
istered users.
   Other objects, features, and advantages of the present              with others may be conducted in any one of these domains.
invention will become apparent upon examining the follow               According to another aspect of the present invention, com
ing detailed description of an embodiment thereof, taken in            munications with others can be conducted through electronic
conjunction with the attached drawings.                                internal mail (herein “i-mail'), instant messaging and file
                                                                  15   sharing. In particular, the i-mail operates on identifiers per
      BRIEF DESCRIPTION OF THE DRAWINGS                                taining to registered users, all email messages by the i-mail
                                                                       are delivered not based on the traditional email addresses but
   These and other features, aspects, and advantages of the            on the identifiers, thus eliminating the possibility of the reg
present invention will become better understood with regard            istered users receiving unwanted email from other users out
to the following description, appended claims, and accompa             side the system. According to still another aspect of the
nying drawings where:                                                  present invention, respective file lists respectively in the pub
   FIG. 1A shows a basic system configuration in which the             lic, group and private domains. These file lists provide bulle
present invention may be practiced in accordance with one              tin board functions to allow files for downloading from a store
embodiment thereof;                                                    whenever needed, essentially eliminate the simultaneous
  FIG. 1B shows exemplary internal construction blocks of a       25   wide distribution of an email message with attachments to all
system in which the present invention may be implemented               concerned. Other aspects of the present invention may be
and executed;                                                          appreciated in the detailed description provided herein.
  FIG. 2A shows an online panel or a window display of a                 Reference herein to “one embodiment' or “an embodi
client machine in accordance with one embodiment;                      ment’ means that a particular feature, structure, or character
   FIG. 2B shows an exemplary user interface or display of a      30   istic described in connection with the embodiment can be
client module implementing one embodiment of the present               included in at least one embodiment of the invention. The
invention;
   FIG. 2C shows a configuration in which there are three              appearances of the phrase “in one embodiment in various
stores that may be allocated as part of a network storage space        places in the specification are not necessarily all referring to
or distributed on a network;                                           the same embodiment, nor are separate or alternative embodi
   FIG. 2D shows an exemplary of using photo thumbnails           35   ments mutually exclusive of other embodiments.
images to be associated with registered users;                            Referring now to the drawings, in which like numerals
   FIG. 3A shows a launch of i-mail by selecting a recipient           refer to like parts throughout the several views. FIG. 1A
under the Online Users or Directory in the Public domain or            shows a basic system configuration 100 in which the present
Workgroup domain;                                                      invention may be practiced in accordance with one embodi
   FIG. 3B illustrates a diagram of the prior art email system    40   ment thereof. There are a plurality of computing machines
in which each of the users on a network is assigned an email           (only 102-105 are shown) coupled to a network 108 that may
address;                                                               be a public or a private network (e.g., the Internet or a local
   FIG. 3C shows a close communication loop formed by                  area network). The configuration may represent an enterprise
three of the five users in the i-mail system, wherein the three        environment, large or Small, in which users of the machines
users can communicate among themselves but cannot be con          45   may be working on different tasks or share a common interest
tacted by others;                                                      or interests. Each of the machines 102-105 operates indepen
   FIG. 3D shows comparisons between a commonly used                   dently from others but may provide one or more resources
email tool and one embodiment of the i-mail;                           that other machines may need to accomplish a task.
   FIG. 4A shows an exemplary display of choosing a user                  Machines 111-113 are coupled to a network 110 that may
and initiating a communication request;                           50   be the same as the network 108 or a different network. A
   FIG. 4B shows a flowchart or process of capturing a remote          server 102 couples the networks 108 and 110 and facilitates
display;                                                               communications between the two networks. In one exem
   FIG. 4C shows an exemplary display when the communi                 plary configuration, the networks 108 and 110 represent two
cation platform is installed to allow a system administrator to        locations. In another exemplary configuration, the networks
configure the permissions;                                        55   108 and 110 represent two different networks (e.g., one is a
   FIG. 5 shows a functional block diagram of a server device          wired network and the other is a wireless network), in still
in which a server module resides in a memory space and is              another exemplary configuration, the networks 108 and 110
executable by one or more processors; and                              represent multiple enterprises that are working on a collabo
   FIG. 6 shows a functional block diagram of a client                 rative project or something that makes it necessary to be
machine in which a client module resides in a memory space        60   connected. In yet still another exemplary configuration, the
and is executable by one or more processors.                           networks 108 and 110 are part of a global network that facili
                                                                       tates communications among millions of computing devices
   DETAILED DESCRIPTION OF THE PREFERRED                               coupled to the global network.
               EMBODIMENTS                                                To facilitate understanding of the present invention without
                                                                  65   loss of generality, the following description will be based on
   The present invention pertains to processes, systems, archi         communication between or among users sharing a common
tectures and software products for a collaborative communi             interest. The users may be local or remote with respect to each
       Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 18 of 25


                                                      US 8,819,120 B1
                                5                                                                      6
other, and may be serviced by a different Internet service              to manage various communications among client machines
provider. The common interest means any Subject or purpose              (e.g., the machines 104 and 113 in FIG.1A), each of the client
that is of interest to some or all of the participants in the           machines is loaded with a client module implementing one
communication. As one of the aspects of the present inven               embodiment of the present invention. When the client module
tion, a collaborative platform is provided to facilitate such           implementing in a machine is executed on a client machine, a
communications among Some participants sharing a common                 screen display is displayed on the client machine to facilitate
interest. Accordingly, these participants may form a commu              a user to manage communications with others. As used
nication or working group that excludes others. For example,            herein, a screen display or display means a portion or all of
users with the machines 103,104 and 111 may be working on               what is being displayed on a display screen that is a physical
a project A and thus form a communication group A. Like            10   apparatus such as an LCD display screen associated with
wise, users with the machines 103 and 112 may be discussing             many types of computing devices. In addition, a machine
a subject B and thus form a communication group B. All                  used herein means a computing device that may include, but
together, users in the configuration 100 are interested in dis          not be limited to, a laptop computer, a desktop computer, a
cussing something interesting to everyone and thus form a               PDA and a cellular phone.
communication group C. Each of the communication groups            15      FIG. 2A shows a communication panel or a window dis
(e.g., A, B and C) may be configured to be fixed, permitting            play 200 on a client machine in accordance with one embodi
authorized users communicating with each other, or flexible,            ment. In one aspect, the display 200 shows a graphic client
permitting other users to join if permitted.                            environment of the collaborative communication platform
   According to one embodiment of the present invention, the            contemplated in the present invention. It is assumed that the
communication groups are managed by a collaboration server              user has logged into the collaboration system (e.g., the server)
or simply a server herein. Any one of the machines in FIG. 1A           as an authorized or registered user “Becky’ 202. As shown in
may be configured to be a dedicated server or a client as well          FIG. 2A, there are three domains: Public 204, Workgroup 206
as a server. To facilitate the description of the present inven         and Private 208. The Public domain 204 is an area where all
tion, it is assumedherein that the machine 105 is the server. As        registered users may go in. The Workgroup domain 206 is an
will be further described below, the server 105 manages an         25   area where only workgroup members can go in. If a user
information flow among the participants in each of the com              belongs to one or more workgroups, that one workgroup or
munication groups. In addition, the server 105 can be config            workgroups will be listed in this domain. For example, there
ured to retain a copy of the information flow, for example, to          are work groups named after “Marketing and “Finance' and
facilitate a late-joined participant to catch up what has been          “Product Development, indicating registered users associ
discussed or shared among the participants.                        30   ated with these groups may joinin for group communications.
   FIG. 1B shows exemplary internal construction blocks of a            There is no limit as to a number of groups a registered user can
system 118 in which the present invention may be imple                  participate. The Private domain 208 is an area where only the
mented and executed. The system 118 may correspond to one               sign-in registered user can go in. In other words, the display
of the machines shown in FIG. 1A. As shown in FIG. 1B, the              200 is being displayed on the client machine associated with
system 118 includes a central processing unit (CPU) 122            35   the user “Becky', thus the Private domain 208 can only be
interfaced to a data bus 120 and a device interface 124. The            accessed by Becky.
CPU 122 executes certain instructions to manage all devices                According to one embodiment, there are four categories or
and interfaces coupled to data bus 120 for synchronized                 sections in the Public domain 204: Online Users 210, Direc
operations and the device interface 124 may be coupled to an            tory 212, Chat Rooms 214 and Files 216. As the name sug
external device such as another computing machine hence            40   gests, the Online Users section 210 lists all registered users
one or more resources in the computing machine may be                   that are currently online, the Directory section 212 lists all
utilized. Also interfaced to the data bus 120 is a display              registered users that can be communicated. In other words,
interface 126, a network interface 128, a printer interface 130         the listed users in the Online Users section 210 must be
and a disk drive interface 138. Generally, a compiled and               members of the Directory section 212. The Chat Rooms sec
linked version oran executable version of one embodiment of        45   tion 216 lists all available public chat rooms, if there is any.
the present invention is loaded into the storage 136 through            Depending on a purpose of a chat room, each chat room may
the disk drive interface 138, the network interface 128, the            be named after a word or phrase, for example, "Coding
device interface 124 or other interfaces coupled to the data            indicating a chat room talking about Subjects related to pro
bus 120.                                                                gram coding discussions, and “investment' indicating a chat
   The main memory 132 Such as random access memory                50   room talking about investment Subjects. In any cases, these
(RAM) is also interfaced to the data bus 120 to provide the             chat rooms may be participated in by anyone of the registered
CPU 122 with the instructions and access to memory storage              users in the Directory section 212.
136 for data and other instructions, applications or services.             The Files section 216, also referred to as a file list providing
In particular, when executing stored application program                indications and listing of any files that are available for down
instructions. Such as the compiled and linked version of the       55   loading by all registered users. It is well known in the prior art
present invention, the CPU 122 is caused to manipulate the              email systems, when one of the users desires to share a file
data to achieve results contemplated by the present invention.          with others, each of the other users receives a copy of the file
The ROM (read only memory) 134 is provided for storing                  (e.g., as attachment) regardless he or she needs it or not, now
invariant instruction sequences Such as a basic input/output            or later, and some or all. It is often the case that a file of large
operation system (BIOS) for operation of the keyboard 140,         60   size in wide distribution to many email recipients can cause
the display 126 and the pointing device 142, if there is any. In        various problems to a network.
general, the system 118 is coupled to a network and config                 Fundamentally different from the prior email systems, the
ured to provide one or more resources to be shared with or              present invention introduces the Files list 216 that serves, in
executed by another system on the network or simply as an               certain respect, as a messenger and an interface of a file
interface to receive data and instructions from a human being.     65   repository. In operation, a user of the Public domain 204, for
   According to one embodiment, a server module is loaded               example, an employee in an enterprise, uploads a file from
and executed in a machine (e.g., the machine 105 of FIG. 1A)            his/her computer to a file repository. The file list now is an
        Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 19 of 25


                                                         US 8,819,120 B1
                                   7                                                                         8
interface of the file repository. The file does not go to or is                The Received files 208b is another private file list desig
stored in the file list of other registered users so as to avoid the        nated for receiving files sent by others. When a user wants to
wide distribution of the file across a network. Instead, the file           send one or more files to Becky for her private access, these
list indicates to those eligible to access, now acting as a                 files will be indicated available in the private file list. In any
messenger, that a file is available for downloading. Thus the               case, files in either My files 208a or Received files 208b are
uploaded file can be downloaded whenever needed. In one                     private to the user and can only be accessed by the user. In
embodiment, a user who uploads a file to a file repository may              either case, any of the files may be deleted by the system when
specify when the downloading of the file is expired. After the              an expiration time comes. The Chat Rooms section 208c lists
expiration, the file can be deleted or made unavailable for                 all available private chat rooms, if there is any.
downloading by the system, wherein the system means one or             10      FIG. 2C shows a configuration 230 in which there are three
more client machines, a server or a combination of both.                    stores 232, 234 and 236 that may be allocated as part of a
  Different from shared network storage or directory on a                   network storage space or distributed on a network 238. In a
network that allows a user to place a file therein and others to            typical example, the stores 232, 234 and 236 are managed by
copy from, the file list, as shown as Files section 216 in FIG.             a server, and preferably behind a firewall if maintained in an
2A, is just a logic interface. The user could never physically         15   enterprise. According to one aspect of the present invention,
access a store behind the file list. It is well known in theart that        the stores 232, 234 or 236 can not be navigated in accordance
a commonly shared folder or directory is often recognized                   with a path, instead a file list or an interface thereto 240, 242
with a network path or path, for example, f/root/xyZ/public                 or 244 is simply provided to indicate a logic interface to
which indicates a network storage drive "xyz' is allocated a                which a registered user can upload a file or from which a file
folder “public'. To access the folder, one needs to navigate                can be downloaded. The file lists 240, 242 and 244 are typi
there by following the path. On the contrary, the user does not             cally displayed in a client machine executing the client mod
have the knowledge as to where a store behind the file list is              ule.
located on a network in the present invention.                                 According to one embodiment of the present invention,
   Files section 216 in FIG. 2A is shown as a file list acting as           each of uploaded files or folders is set for an expiration time
a messenger when a file is available for downloading. The              25   or date. When the expiration comes, a file or an entire folder
messenger may be configured to produce an alerting message                  will be automatically deleted so as to keep a file list (espe
that may be displayed on a client machine. In one embodi                    cially the public file list 232) organized. Depending on imple
ment, the alerting message is a system-generated electronic                 mentation, the expiration can be decided by a user who
email or instant message to those eligible to access the file in            uploads the file or systematically by the server that all
the file list (e.g., Files section 216). In another embodiment,        30   uploaded files have a fixed expiration, for example, 12 hours
an audio Sound is produced so that a user becomes aware that                or 5 business days.
a file is available for sharing. In still another embodiment, the              Return to FIG. 2A, to facilitate the identification of the user
file list shows an updated number, for example, from 4/6 to                 him/herself, a thumbnail image of the user or a specially
5/6, indicating there are six files in the file list of which five          colored icon may be used among thumbnail images or icons
files have not been accessed. Without physically reaching a            35   for other users. FIG. 2D shows an example of using photo
shared directory, users under the Public domain can down                    images to associate with the users. A panel 260 may be
load the file in the file list whenever there is a need, often in           displayed to include a list of registered users. The panel 260
different times, thus alleviating the massive distribution of the           shows a plurality of photo images, for example, photo images
file to all users via a network.                                            262, 264 or 266, each indicating a user and, perhaps, being a
   Similarly, as shown in FIG.2B, there are also four sections         40   photo of his or her face. Instead of looking through a list of
in the Workgroup 206: Online Users 206a, Directory 206b,                    names or similar icons, the photo images together with cor
Chat Rooms 206C and Files 206d. The Online Users section                    responding names facilitate a speedy and accurate selection
206a lists only the users in the Workgroup 206 that are cur                 of a user for communication. According to one example, the
rently online, the Directory section 206b lists only the users in           photo images 262. 264 or 266 are reduced or thumbnail
the Workgroup 206 that can be communicated with. The Chat              45   photos. When a mouse is pointed onto or clicked on a thumb
Rooms section 206C lists all available chat rooms, if there is              nail photo, an enlarged version 268 thereof is displayed to
any. FIG. 2B shows that there are two chat rooms sponsored                  ensure a correct selection is being made. Depending on
by Becky and the themes of the two chat rooms are “Linux                    implementation, the photo images may be set up by the server
Platform and “Windows Platform. Similar to the Files Sec                    or uploaded by respective users.
tion 216 for the Public domain 204, the Files section 206d             50      To start chatting with a user, an initiator double clicks the
lists all files available for downloading to all users in the               name, a corresponding icon (or a photo image) of the user
Workgroup 206.                                                              among all active users under the Online Users section 210. To
  Also shown in FIG. 2B is a Private domain 208 that                        get contact information about a user, one can double click his
includes three sections; My files 208a, Received files 208b                 or her name or a corresponding icon under the Directory
and Chat Rooms 208c. My files 208a is a private file list              55   section 212. A user may change his/her own profile by double
designated for the exclusive use of a registered user (i.e., the            clicking the corresponding name or icon under the Directory
owner, Becky as shown). Instead of carrying files on the go,                section 212 where the sign-in name, password and contact
the usercanupload the files that will be needed in other places             information may be managed or updated.
or other machines to the private file list and retrieve the files in           It should be noted that FIG. 2A shows only one exemplary
another place or in another computer when connected to the             60   online panel. Other forms of the online panel may be imple
server. For example, a user uploads some files to My files                  mented. For example, the directory 212 and the online user
208a from the machine 104 of FIG. 1A. These files can be                    210 can also show a total number of the registered users and
available from the machine 112 when the user is logged onto                 the online users. In the case of FIG. 2A, the numbers may be
the server from the machine 112. As explained above, again                  shown as (11) for the total registered users and (4/11) for the
the user is not aware of any network Storage or folders on a           65   online users. Alternatively, a number of offline users may be
network, the data is available for exclusive downloading, if                shown as well. According to another embodiment, the online
desired, by the user as if the data is now locally available.               section and the online users 210 may be integrated in the
         Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 20 of 25


                                                      US 8,819,120 B1
                               9                                                                    10
directory 212 in which those that are online are specially              i-mail system. These three users 255, 256 and 258 can com
indicated (e.g., using a different color, a different icon or           municate among themselves but can not be contacted by
Superimposing a sign thereon).                                          others, for example, users 254 and 257 in the collaborative
   One of the advantages about email systems, as opposed to             communication platform contemplated in the present inven
online chatting, is the ability to communicate to others that           tion. As described above, these three users 255, 256 and 258
are not on line. However, the prior art email systems suffers           are registered users in the collaborative communication plat
from unsolicited email as well as security issues. Once an              form and assigned respectively an identifier, such as 8823,
email address of a user is obtained, anyone can send whatever           8825, and 8892 for the three users 255, 256 and 258. In other
to that email address regardless the user wants it or not.              words, the identifier is not necessarily an email address, pro
Worse, an inbox of the user could be filled with so many           10   viding no clue of who the user may be and which organization
unwanted messages that bury a desired message. Not only is              (or mail server) the user may be affiliated with.
the bandwidth of a network wasted, the productivity of the                Although the identifier itself is not necessarily limited to
user is significantly impacted.                                         non-email address, even if an email address is used as an
   According to one aspect of the present invention, as part of         identifier, such identifier is not used for what an email address
the collaborative system, an internal email or “i-mail' is         15   is Supposed to be used. In other words, the i-mail does not
provided. One of the advantages of the i-mail is that no other          need to locate an email server by an email address to deliver
but the registered users may communicate with each other.               an email message. In fact, an i-mail message never goes out of
Unlike the prior art email systems that operate on email                the system and an email address is of no use at all in delivering
addresses, such as john(a)aol.com, i-mail relies on an identi           an i-mail message. As a result, no unwanted email messages
fier of a user, an exemplary identifier is 8723" that is associ         or Spam from other than the three users 255, 256 and 258 are
ated with john’, wherein john' is for recognition by all                possible to penetrate into the i-mail system.
registered users and “8723” is for the server to route messages            To better understand the differences between the prior art
properly to the right recipient. In order words, the prior art          email and the i-mail contemplated in the present invention,
email systems do not require users to be registered with a              FIG. 3D shows comparisons between a commonly used email
(central) server, and instead allow email exchanges between        25   tool and one embodiment of the i-mail. The differences may
the users via a Domain Name System (DNS) for digesting the              be appreciated from at least five different aspects. First, an
email address.                                                          account set-up procedure in email involves determinations of
   In contrast, the i-mail limits email exchanges within regis          name display (e.g., John Smith, Smith or, John), an email
tered users served by a server. Given an identifier, such as            address (e.g. john(a).abc.com), a server type (POP3, IMAP.
 john' or “8723, it is known to those skilled in the art that no   30   HTTP), a server name, and corresponding account name and
messages originated outside the collaborative platform could            password on the server. As shown in FIG. 3D and described
reach any of the registered users of the collaborative platform         above and further below, the i-mail does not operate on the
even if the identifier is leaked to and abused by other than the        typical email address and use the commonly used email pro
registered users.                                                       totype. Because all communications can only be conducted
   FIG. 3A shows an activation or launch of i-mail by select       35   with a collaborative communication system, no messages
ing a recipient under the Online Users or Directory in the              would be going out and routed through email servers on the
Public domain or Workgroup domain. For example, if Becky                way to a recipient, the i-mail does not use the typical email
wants to send an i-mail message to Edward, the name                     address and the commonly used email prototype for email
“Edward, an icon or photo image thereof may be right                    communications between sending or receiving parties.
clicked to choose the “Send i-mail command that leads to a         40      Second, there is a significant question regarding the iden
display (not shown) to Becky to compose the email. Most                 tity of an email sender. In the prior art email that is, in one
functions in the i-mail, from a user perspective, are Substan           perspective, built on the concept of the postal system, anyone
tially similar to those in the prior art email systems (e.g.,           can send any (e) mail to any one as long as there is a legitimate
Microsoft Outlook) and are not to be described further herein.          (e) mail address. Therefore the identity of an email sender can
However, as described above, unlike the prior art email sys        45   not be known in advance, thus providing opportunities of
tems that are open to everyone, the i-mail is formed with a             receiving unwanted email, spamming or virus spreading. In
close loop among all registered users. If there are N registered        contrast, the i-mail, in one perspective, built on the concept of
users, the close loop for the i-mail includes only the N regis          internal or intra-departmental system, operates on a close
tered users, and only the N registered users can communicate            loop of registered users, the identities of all email senders are
with each other, thus no unwanted email from unregistered          50   known, no email messages from outside of the system would
users could penetrate into the close loop. It should be noted           penetrate into the system. Further, the prior art email has no
that N is a finite integer. New users, permitted by the server,         control on adding new users and naming users, thus allowing
can join the collaborative platform at anytime and from any             an illicit user to impersonate a known user for sending an
where.                                                                  unwanted (often harmful) message. Evidently, Such activities
  FIG. 3B illustrates a diagram of the prior art email system      55   would never happen in the i-mail given the underlying
250 in which each of the users 254-258 on a network 252 is              designs.
assigned an email address. An email address identifies a user              Third, regarding the difference in email composition, the
as well as his/her affiliation. For example, john(a)aol.com             prior art email always requires email addresses of either a
means a user named “john’uniquely located with the service              sender and a receiver so that an email can be properly routed
provider “America online'. When an email message is sent to        60   to the sender and replied, the i-mail does not require the email
the email address, a mail server by America online is first             addresses.
located, and a user named “john’ is then located for receiving            Fourth, when an email message is sent out, one or more
the message. Therefore, each of the users 254-258, regardless           Domain Name Servers are needed to determine an email
of their respective affiliations, can be contacted at his/her           server for the recipient in the prior art email. Since the i-mail
email address.                                                     65   operates within all registered users, no email messages would
  In contrast, FIG. 3C shows a close communication loop                 go out of the system and neither DNS servers would be
262 formed by three of the five users 255, 256 and 258 in the           needed. In addition, it is well known that a common process
       Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 21 of 25


                                                       US 8,819,120 B1
                                  11                                                                   12
of sending and receiving an email message in the prior art 232, 234, and 236 may be established over a virtual private
email is what is referred to as Push-Push-Pull process. network (VPN) or by secured channels (e.g., encryption).
Namely, a composed email is pushed from a client machine to               When a file is uploaded to a file list, a user is offered to
an email server for the sender, the email server then pushes the determine when the file is no longer available for download
email to an email server for the recipient. The email is then 5 ing, which facilitates the management of these file lists, espe
pulled from the email server by a client machine of the recipi cially those public or semi-public file lists, to prevent pro
ent. In contrast, the i-mail does not have Push-Push-Pull. In          longed stay of unnecessary files therein. In one embodiment,
one embodiment, an i-mail message is pushed from a client              the user is offered a display window when a file is uploaded to
machine to a server that immediately pushes the email to the 10 a file list. The display window shows a set of predetermined
recipient online or allows the recipient to pull the email in a times        for the user to select a time or set up a time to expire the
                                                                       uploaded file. In another embodiment, the system automati
mail inbox from the server when needed.
   Fifth, although the prior art email allows messages to be cally           sets up an expiration time for an uploaded file, for
                                                                       example, 7 days. After the expiration, the file is automatically
communicated within co-workers, the underling mechanism deleted or made unavailable for further downloading. It
possesses the openness that allows messages from unpredict 15 should be noted that the description above about the file lists
able sources, thus facilitating spamming, virus spreading, is based on a file, those skilled in the art could appreciate that
ad-ware, breaks/leaks/holes. As described above, the i-mail            this aspect of the present invention is equally applied to a
operates on a closed loop of registered users, such undesirable folder including multiple files.
byproducts or features from the prior art email systems would             Another aspect of the present invention is to enable local
not happen in the i-mail.                                           2O and remote screen capture functions. The local screen capture
   Another aspect of the present invention is to send one or enables a user to electronically capture one or more screen
more files to a file list that may be public, semi-public or displays off a display screen used by another user. The cap
private. Instead of widely spreading a file as an attachment to tured display as an image can be saved for many applications
a group of users via email, the file list, as the name Suggests,       Such as system Support, project collaboration and employee
serves as a bulletin board to announce what files are available 25 internet access management. Depending on implementation
for a user, users in a workgroup or all registered users. Instead or particular setting, the remote capture may be controlled in
of sharing a file instantly with all users, the file list provides a accordance with various permission configurations. One
logic interface from which a user can download one or more exemplary permission configuration that may be deployed in
available files when needed. Referring back to FIG. 2B, the an enterprise is to have a rank based permission that allow a
files 205 is a public file list, any registered users in the direc- 30 higher-ranked user to remote capture a screen display of a
tory under the public 204 may access the public file list by lower-ranked user. Another exemplary permission configura
uploading or downloading any file. Similarly, the files 206d of tion is to allow everyone in a workgroup to remote capture a
FIG. 2B is a semi-public file list, only registered users in the screen display of each other.
directory under the group 206 may access the file repository              To capture a display Screen of a registered user named
206d by uploading or downloading any file.                         35 “Frank', as shown in FIG. 4A, the name in the Online Users
   Under the private 208, there are, however, two types of file section is selected, a list of commands is displayed, perhaps
lists, my files 208a and received files 208b. The my files 208a by right clicking a mouse button, wherein a command "Cap
is allocated for sole access by the user associated with the ture User Screen” or “Capture User Window' is activated. As
private 208. The user can upload certain files to a store via the a result, whatever being displayed in a client machine used by
private file list (e.g., my files 208a) and download them from 40 Frank will be captured with or without notifying Frank, the
another location or another computing device, which pro image is then delivered to the user that requested the capture.
vides enormous mobility of data or files used by the user. The        In one embodiment, the client module running on a client
received file 208b is also a file list that can be only accessed by machine is embedded with a screen capturing module. One
the user. In some cases, instead of sending a file as an attach exemplary Screen capturing module is provided by Inbit
ment to the user, another user can upload the file that is shown 45 incorporated having a business address 1340 South De Anza
in the received files 208b associated with the user, which             Boulevard, Suite 202, San Jose, Calif. 95.129, USA. When
provides the flexibility of when and how to access the file by        ever the screen capturing module is triggered by a local or
the user.                                                             remote command, a display, eithera whole Screen oran active
   FIG.2C shows three different types of file lists, a public file window, is captured.
list 240, a semi-public file list 242, and a private list 244. Each 50 FIG. 4B shows a flowchart or process 420 of capturing a
of the lists 240, 242, and 244 are respectively coupled to a remote display. The process 420 is initiated when a first user
store 232, 234, or 236. The stores 232, 234, and 236 may be wants to capture a display of a remote machine by a second
a storage space on a network 238. As described above, a client. One exemplary scenario is that the first user is Support
network storage currently used in an enterprise is identified ing the second userby checking out the status of what is going
by a path and can be accessed by the path within the enter- 55 on with the machine being used by the second user. Another
prise. In contrast, the stores 232, 234, and 236 coupled to the exemplary scenario is to facilitate an organization to monitor
network 238 are not identified by a path, thus can not be what the remote machine is doing, in which case, the captured
navigated by users and can only be accessed through the file image may be achieved.
lists 240, 242 and 244. As the file lists 240, 242 and 244 are           As described above, the second user is identified and cho
provided in the client module, they can be respectively 60 sen by the first user from the Online users, indicating that the
accessed by corresponding users from anywhere at any time.         second user is logged on. At 422, the process 420 awaits what
   According to one embodiment, the file lists 240, 242 and the first user wants to do with the second user (e.g., i-mail to,
244 are closely managed by the server to ensure that acces chatting with and uploading a file to the second user). It is
sibility of the file lists 240,242 and 244 is in accordance with assumed that the first user wants to capture a display on the
its corresponding classification (i.e., public, semi-public and 65 remote machine being used by the second user.
private). Depending on implementation, the respective con            The process 420 moves to 424, wherein a capturing com
nections between the file lists 240,242 and 244 and the stores     mand is generated and sent across a network to the remote
       Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 22 of 25


                                                      US 8,819,120 B1
                               13                                                                   14
machine. In general, the command includes a first address                 Internal Mail (i-mail) sending i-mail to public, sending
identifier identifying the client machine being used by the                  i-mail to workgroups, and sending i-mail to specified
first user, a second address identifier identifying the remote               co-workers;
machine being used by the second user, parameters pertaining               File Sharing for public file lists, and workgroup file lists
to whether to capture an entire display of the screen, an active   5          and file transfer via private file lists; and
display of the screen or a top-most window. At the 426, the                Permission based remote screen capture.
command arrives at the remote machine and is judged in                  Account Manager 508:
accordance with permissions set up by the second user or by                Essentially, the account manager is a database or an inter
the server. If the permission configuration at the remote               face to a database 507 maintaining all the registered users and
machine does not allow Such capture, the process 420 goes          10   their respective access privileges. In operation, the account
back to 422. In some cases, the permission configuration may            manager 508 authenticates a user when the user logs onto the
                                                                        server 500 and also determines if the user can access a file list.
allow only a regional screen capture or pop up a warning to             For example, when a user tries to log on to the server, the user
the second user that someone is capturing the screen display.           is prompted to input confidential signatures (e.g., username
   FIG. 4C shows an exemplary display when the communi             15   and password). The confidential signatures are then verified
cation platform is installed to allow a system administrator to         by the account manager 508. If the confidential signatures are
configure the permissions. Depending on actual deployment               Successfully verified, the user is authenticated and now can
of the platform, the permission configurations may include,             access the system. In general, the account manager 508 is
but not be limited to, that                                             where an enterprise may be able to control its users.
  1. any registered user can capture another registered user's          Security Manager 510:
     Screens without permission;                                           This module is configured to provide security when
  2. users are classified, higher rank users can capture lower          needed. When necessary, messages, data or files being shared
     rank users’ screens without permission, but same rank              among registered users may be encrypted thus only autho
     users must have permissions to capture another user's              rized user may access the secured messages, data or files. In
     Screens;                                                      25   one embodiment, the user key manager 510 is not activated to
  3. all users must have permissions to capture another user's          retrieve the keys therein. In some situations, an encryption
     Screen;                                                            key to a secured file is securely maintained in the module and
  4. permission is granted by dragging a user to a permission           can be retrieved by the system administrator to access a
     list on the client side; and                                       secured document in case the key in a client machine is
  5. Server Administrator may set an option to decide ifa user     30   corrupted or the user or users who have the access privilege to
     should be notified when his/her screen is captured by              access the secured document are no longer available. In
     another user.                                                      another embodiment, the module 510 is configured to initiate
   In any case, it is assumed that the permission configuration         a secure communication session when it detects that a regis
allow Such capture, the command triggers a screen capturing             tered user accesses a file list remotely over an open network.
                                                                   35   User Monitor 512:
module in the remote client machine. The screen capturing                  This module is configured to monitor the status of regis
module activates to capture the display without causing any             tered users and generally works in conjunction with the
attention from the second user at 428. The captured image is            account manager 508. In particular, the user monitors 512 is
then sent to the first user at 430.                                     configured to manage all registered users as a single group,
   Referring now to FIG. 5, there is shown a functional block      40   respective user groups, and individual users as private user
diagram of a server device 500 in which a server module 502             group so that unauthorized users would not get into a group
resides in a memory space 503 and is executable by one or               they are not permitted. In addition, the user monitor 512 is
more processors 501. The server device 500 may be any of the            configured to push or deliver related messages, updates, and
computing devices shown in FIG. 1A. The server device 500               uploaded files, if there is any, to a registered user.
includes a network interface 504 to facilitate the communi         45   Local Server Manager 514:
cation between the server device 500 and other devices on a                In some cases, a collaborative communication platform
network and a storage space 505. The server module 502 is an            needs to collaborate with another collaborative communica
executable version of one embodiment of the present inven               tion platform so that users in one collaborative communica
tion and delivers, when executed, features/results contem               tion platform can communicate with users in another collabo
plated in the present invention.                                   50   rative communication platform. In this case, a server
   According to one embodiment, the server module 502                   responsible for managing a collaborative communication
comprises an administration interface 506, an account man               platform is referred to as a local server. Accordingly, the local
ager 508, a security manager 510, a user monitor 512, a local           server manager 514 is a module configured to enable more
server manager 514, a partner access manager 516, an access             than one local servers to communicate. Essentially, the server
report manager 518, and a rules manager 520.                       55   500 in this case would become a central server to coordinate
Administration Interface 506:                                           the communication among the local servers.
   As the name suggests, the administration interface 506               Rules Manager 516:
facilitates a system administrator to register users and grant             This module is primarily used to configure various rules
respective access privileges to the users and is an entry point         imposed across the system to control communications
to the server module from which all sub-modules or the             60   therein. For example, certain rules are provided to certain
results thereof can be initiated, updated and managed. In one           users that may capture displays of other client machines with
embodiment, the system administrator sets up and manages                out asking for any permission.
the following processes:                                                Message Report Manager 518:
   Instant Messaging for Public messaging, Workgroup mes                   A module is configured to record or track all messages
      Saging, and Private messaging:                               65   (e.g., i-mail messages, instant messages, shared files) com
   Chat Rooms including Public chat rooms, Workgroup chat               municated among registered users or groups of users. These
     rooms, and Private chat rooms;                                     messages are retained for a period of time so that a non
       Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 23 of 25


                                                      US 8,819,120 B1
                               15                                                                    16
participated user may catch up what was communicated                    Internal Mail Module 610:
among the users. In one embodiment, certain types of mes                 This module is responsible for facilitating internal elec
sages are made to be kept for a predefined time in compliance         tronic mail exchanges among the registered users. In terms of
of regulations or retention of evidences. In operation, the           functions from the user perspective, this module performs
message report manager 518 works in conjunction with the            5 similarly as those popularly used such as Microsoft Outlook.
database 507 and indexes a retained message for later                 The module provides tools to compose, read, forward, and
retrieval. In another embodiment, the message report man              delete an email message.
ager 518 is configured to record all types events that include,       Security Manage 611:
but may not be limited to, a time registered user is logged onto         This module is a counterpart of the module 510 of FIG. 5
and off the system, when an uploaded file or an i-mail mes-        10 and is configured to provide security when needed. In some
sage is accessed by a user.                                           cases, messages, data or files being shared among registered
   It should be pointed out that the server module 502 in FIG.        users may be encrypted thus only authorized user may access
5 lists some exemplary modules according to one embodi                the secured messages, data or files. In other cases, the module
ment of the present invention and not every module in the             510 is configured to initiate a secure communication session
server module 502 has to be implemented in order to practice       15 with the module 510 in the server when it detects that the user
the present invention. Those skilled in the art can understand        thereof accesses a file list remotely over an open network.
that given the description herein, various combinations of the        File List Manager 614:
modules as well as modifications thereof, without departing              This module manages file lists and ensures that these file
the spirits of the present invention, may still achieve various       lists are interfaced properly with one or more stores managed
desired functions, benefits and advantages contemplated in         20 by the server. In one embodiment, whenever the file list man
the present invention.                                                ager 614 detects or is notified that one of the stores has been
   Referring now to FIG. 6, there is shown a functional block         uploaded a file, an alerting message is sent to those who are
diagram of a client machine 600. As used herein, the client           Supposed to access the file. In addition, the file list manager
machine 600 is a computing device used by a user and may be           614 may be configured to provide a set of rules as to what files
located anywhere on a network. The client machine 600 can,         25 may be provided for other users to share or how long an
for example, be a desktop computer, a mobile device or a              uploaded file may be retained for downloading.
laptop computer. According to one embodiment, the client                 It should be pointed out that the client module 602 in FIG.
machine 600 includes a processor 601, a client module 602, a          6 lists some exemplary Sub-modules according to one
memory space 603, a network interface 605 and a local store           embodiment of the present invention and not every module in
607. The client module 602 resides in the memory space 603         30 the client module 602 has to be implemented in order to
and, when executed by the processor 601, delivers features,           practice the present invention. Those skilled in the art can
advantages and benefits contemplated in the present inven             understand that given the description herein, various combi
tion. Through the network interface 605, the client machine           nations of the Sub-modules, may achieve certain functions,
600 is capable of communicating over a data network with              benefits and advantages contemplated in the present inven
other computers, such as the server 500 of FIG. 5.                 35 tion.
   In operation, the client module 602 is executed in the client         There are numerous functions, benefits and advantages in
machine 600, a user, after authenticated by the server, can           the present invention. One of them is that the present inven
communicate with other registered users in the collaborative          tion provides a true collaborative communication platform
communication platform without being interrupted or                   that allows users registered with the system to communicate
spammed. All communications (messages/file/data                    40 with each other without intrusion from others outside the
exchanged and email messages delivered via the i-mails) stay          system. Another one of the functions, benefits and advantages
in the collaborative communication platform. According to             of the present invention is the i-mail that operates on identi
one embodiment, the client module 602 includes a number of            fiers pertaining to the registered, respectively, all internal
Sub-modules including a screen capture module 604, an inter             email are delivered not based on the traditional email
nal mail (i-mail) module 610, an instant messaging manager         45   addresses but on the identifiers. Still another one of the func
608, a security manage 611 and file lists 614.                          tions, benefits and advantages of the present invention is the
Screen Capture Module 604:                                              file lists that eliminate the simultaneous wide distribution of
   This module is a software agent configured to capture a              an email message with attachments to all concerned, and
display of a computing machine. The software agent is acti              instead provides a list function to allow files for downloading
vated by a command and can capture an entire Screen display,       50 whenever needed. Still another one of the functions, benefits
a regional screen display or a display of an active window.           and advantages of the present invention is the remote screen
The command may be provided locally or remotely. In the               capture function that allows one user to capture a display
case that the command comes from a remote machine, the                screen of another remotely. Yet still another one of the func
screen capture module 604 operates in conjunction with the            tions, benefits and advantages of the present invention is the
network interface 605 and transports an image of the captured      55 security inherently provided in the system as the system oper
display to the remote machine. In one embodiment, when the            ates on a closed loop of registered users, where new users can
image is to be transferred out of the computing machine, the          join anytime with permission. Other functions, benefits and
image may be compressed and/or encrypted by a compres                 advantages are apparent to those skilled in the art given the
sion/encryption module 612 to facilitate efficient and/or             detailed description herein.
secured delivery of the image to the remote machine.               60 The present invention has been described in sufficient
Instant Messaging Module 608:                                         details with a certain degree of particularity. It is understood
   This module facilitates chatting session among two or              to those skilled in the art that the present disclosure of
more registered users. In one embodiment, the instant mes             embodiments has been made by way of examples only and
saging module 608 is configured to display a notification to a        that numerous changes in the arrangement and combination
user when the user has received a file uploaded by another         65 of parts may be resorted without departing from the spirit and
user. The file can then be downloaded before an expiration            Scope of the invention as claimed. For example, the client
time whenever the user needs it.                                      module may be executed on a server and accessible from an
       Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 24 of 25


                                                       US 8,819,120 B1
                             17                                                                          18
internet browser executing on a client machine. For example,                establishing a group with some of the users as members of
the client displays FIG. 2A, FIG. 2B and FIG. 3A may be                        the group;
displayed in a browser. Accordingly, the scope of the present               updating the user interface to include the group so that each
invention is defined by the appended claims rather than the                    of the members knows what group the each of the mem
foregoing description of embodiments.                                          bers is associated with and who else is in the group;
                                                                            facilitating private communications only between or
  We claim:                                                                    among the members, no one else other than the members
  1. A method for sharing data via a server, comprising:                       is able to conduct the private communications, which
  receiving by the server a request from a first client machine                include at least file sharing, internal mail and message
     to establish a connection with a second client machine;         10        exchanging, wherein the private communications are
  forwarding the request by the server to the second client                    conducted over a network via the server based on the
     machine;                                                                 identifier of each of the members in the group, and
  permitting the first client machine to communicate with the               wherein the file sharing is conducted with operations of:
     second client machine via the server in response to the                  accepting in a file list coupled to a store a file from a first
     second client machine granting the request;                     15          member in the group;
  in response to the first client machine uploading a file to a               in response to the first member uploading the file to the
     file list coupled to a store that is remotely located to the                   StOre:
     first and second client machines:                                            notifying a second member by the server of the file,
     notifying the second client machine by the server of the                           and
        file, and                                                                establishing a level of access to the file list coupled to
    establishing a level of access to the file list coupled to the                  the store, wherein the store is independent of a file
       store, wherein the store is independent of a file path                        path and unnavigable to by a user; and
       and unnavigable to by a user; and                                       establishing a connection between the file list and the
  establishing a connection between the file list and the store                   store by a secured channel to download the accessible
    by a secured channel to download the file.                       25           file.
  2. The method of claim 1, wherein a first user is a member                13. The method of claim 12, wherein the file is distributed
of a group, and the request is to invite a second user to join the        to the members in the group without sending a copy of the file
group, and the group is closed to other users that have not               to each of the members in the group at the same time.
been invited by a member of the group, no mutual communi                     14. The method of claim 13, wherein the accepting in the
cation is allowed between a member of the group and any of           30   store the file from a first member in the group includes placing
the other users.                                                          the file into the store by accepting the file from the first
   3. The method of claim 2, wherein the file is distributed to           member.
all members in the group without sending a copy of the file to              15. The method of claim 14, wherein the notifying the
each of the all members in the group at the same time.                    second member includes causing to display the file list to
   4. The method of claim 1, wherein the notifying the second        35   show an availability of the file after the file is received in the
client machines includes sending an alerting message to the               store from the first member.
second client machine that the file is available to access.                  16. The method of claim 12, wherein the file sharing with
   5. The method of claim 1, wherein the notifying the second             out distributing copies of files at the same time to the mem
client machine includes displaying an instant message on the              bers in the group maximizes usage of a limited bandwidth of
second client machine that the file is available to access.          40   the network.
  6. The method of claim 5, wherein the file list is separate               17. The method of claim 12, wherein the identifier is not an
from a window configured for message exchanging between                   email address that includes an "(a) sign and domain infor
the first and second client machines.                                     mation.
  7. The method of claim 4, wherein the indication includes                 18. The method of claim 12, wherein the internal mail
an audio type that is heard in response to a second user             45   allows one member to send an electronic message to another
logging into the System.                                                  member without an email address of the another member,
  8. The method of claim 4, wherein the indication includes               wherein the electronic message includes at least a recipient
an alerting message that attracts attention from the second               area, a subject area and a message area, the recipient area is
client machine in response to a second user logging into the              not provided for an email address but for an identifier of a
system via the second client machine.                                50   recipient to receive the electronic message, the Subject area
   9. The method of claim 1, wherein the request is delivered             includes a topic to indicate what texts in the message area are
to the second client machine without using an email address               related to.
of a second user.                                                           19. A system for sharing data, comprising:
   10. The method of claim 9, further providing a directory of              a client machine, including a memory for storage of pro
all members in a group, each of the members being identified         55        gram instructions, configured to display a user interface
with an identifier that is not in a form of an email address.                  delivered from a server, the user interface including a list
  11. The method of claim 10, wherein the members are                          of users registered with the system, each of the users
allowed to perform various communications including inter                      being identified with an identifier, wherein the server is
nal mail, message exchanging and file sharing, the commu                       configured to:
nications are conducted based on the identifier of each of the       60        establish a group with some of the users as members of
members without using an email address.                                          the group;
   12. A method for sharing data via a server, the method                      update the user interface to include the group so that
comprising:                                                                       each of the members knows what group the each of
  displaying, by a server, a user interface including a list of                   the members is associated with and who else is in the
     users registered with the system, each of the users being       65           group;
     identified with an identifier that is not inform of an email              facilitate private communications for the members, no
     address;                                                                     one else other than the members is able to conduct the
         Case 6:21-cv-00051-ADA Document 14-12 Filed 03/31/21 Page 25 of 25


                                                        US 8,819,120 B1
                              19                                          20
         private communications including at least file shar
         ing, internal mail and message exchanging, wherein
         the private communications are conducted over a net
         work via the server based on the identifier of each of
         the members in the group, and wherein the file sharing 5
         is conducted with operations of
      accepting in a file list coupled to a store a file from a first
         member in the group;
      in response to the first member uploading the file to the
         StOre:                                                     10
         notifying a second member by the server of the file,
            and
        establishing a level of access to the file list coupled to
           the store, wherein the store is independent of a file
            path and unnavigable to by a user; and                 15
      establishing a connection between the file list and the
         store by a secured channel to download the accessible
         file.
  20. The system of claim 19, wherein the user interface is
caused to include the file list to show an availability of the file 20
after the file is received in the store.
   21. The method of claim 1, wherein the level of access to
the file list comprises a private classification and wherein the
secured channel is in response to the private classification of
the file list.                                                     25
   22. The method of claim 1, wherein the secured channel
comprises encryption utilizing an encryption key.
                         k   k   k   k     k
